DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.

Response to Amendment
The amendment filed on 05/04/2021 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa et al (US 2015/0170610 A1) in view of Song et al (US 2016/0313827 A1) and Dunphy et al (US 2014/0225839 A1).

Claim 1, Kurasawa (Fig. 1-52) discloses a touch panel (Fig. 1; Paragraph [0073]) comprising:  
2a sensing cell (A21, A41, A61, A12, A32, A52, and A72; Fig. 20 and 24; Paragraph [0159] and [0191]) configured to sense a change in capacitance (Paragraph [0159]; Fig. 4 and 5); and  
3a sensing line (B21 and B22; Fig. 24) configured to transmit the change in the capacitance sensed (Touch detection signal Rx; Fig. 20)  by the sensing 4cell (A21, A41, A61, A12, A32, A52, and A72; Fig. 20 and 24) to an external circuit (40; Fig. 1; Paragraph [0093]), swherein:  
6the sensing cell (A21 or A12; Fig. 24) includes a plurality of pattern lines (ML1 and ML2; Fig. 24; Paragraph [0192]; wherein ML1 and ML2 are comprised of elements Ua and Ub) electrically connected to each other 7through a connecting pattern (TDX; Fig. 24; Paragraph [0192]; wherein discloses intersections TDX) arranged at each of the plurality of locations (TDX; Fig. 24) along a length (Fig. 24; wherein figure shows at least three intersections connecting wire segments ML1 and ML2 in the vertical direction Dy and horizontal direction Dx; Paragraph [0192]) of each of plurality of pattern lines (ML1 and ML2; Fig. 24; Paragraph [0192]); and  
8the sensing line (B21 and B22; Fig. 24) includes a plurality of pattern lines (Ub and Ua; Fig. 24; Paragraph [0193]) electrically separated (Fig. 24; wherein figure shows 
Kurasawa does not expressly disclose each of two adjacent pattern 2in the sensing cell includes:  
3a first line including a portion having a minimum distance between the two adjacent 4pattern lines; and
sa second line extending such that a distance between the two adjacent pattern lines is 6farther from the first line;  
each of the two adjacent pattern 2lines in the sensing line includes:  
3a third line including the portion having the minimum distance between the two adjacent 4pattern lines; and 
a fourth line extending such that the distance between the two pattern lines is farther from 15the third line; and 
Song (Fig. 4-6b) discloses each of two adjacent pattern lines (Fig. 4; see figure 4 below which shows two adjacent pattern lines; Fig. 10, 11, and 13) 2in the sensing cell (22; Fig. 3) includes:  

    PNG
    media_image1.png
    515
    607
    media_image1.png
    Greyscale

3a first line (Fig. 4; see figure 4 below; Fig. 10, 11, and 13) including a portion having a minimum distance between the two adjacent 4pattern lines (Fig. 4; wherein figure 4 above with respect to the two adjacent pattern line and see figure 4 below which shows first line elements are at a minimum distance at each connection point; Fig. 10, 11, and 13); and

    PNG
    media_image2.png
    515
    607
    media_image2.png
    Greyscale
  
sa second line (Fig. 4; see figure 4 above; Fig. 10, 11, and 13) extending such that a distance between the two adjacent pattern lines is 6farther from the first line (Fig. 4; 
each of the two adjacent pattern 2lines (Fig. 4; see figure 4 above; Fig. 10, 11, and 13) in the sensing line (23; Fig. 3; wherein figure shows lead lines with same mesh pattern as sensing electrodes shown in figure 4; Fig. 10, 11, and 13) includes:  
3a third line (Fig. 3 and 4; see figure 4 above with respect to first line, see figure 3 which shows same mesh pattern arrangement as sensing electrodes; Fig. 10, 11, and 13) including the portion having the minimum distance between the two adjacent 4pattern lines (Fig. 4; wherein figure 4 above with respect to the two adjacent pattern lines and see figure 4 above which shows a third line elements similar to the first line elements are at a minimum distance at each connection point; Fig. 10, 11, and 13); and 
a fourth line (Fig. 3 and 4; see figure 4 above with respect to second line, see figure 3 which shows same mesh pattern arrangement as sensing electrodes; Fig. 10, 11, and 13) extending such that the distance between the two pattern lines is farther from 15the third line (Fig. 4; wherein figure 4 above with respect to the two adjacent pattern line and see figure 4 above which shows fourth line elements similar to the second line elements are at a greater distance at different connection points; Fig. 10, 11, and 13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by applying a structural arrangement, as taught by Song, so to use a touch panel with a structural arrangement for providing a touch panel incorporated with the mesh structure 
Kurasawa in view of Song does not expressly disclose one end of the connecting pattern is connected to the first line of one of the two adjacent pattern lines, and the other end of the connecting pattern is connected to the first line of the other one of the two adjacent pattern lines.  
Dunphy (Fig. 1-21) discloses one end of the connecting pattern (1604; Fig. 16; wherein figure shows a horizontal element connected to the first line of each adjacent pattern; 304; Fig. 3) is connected to the first line of one of the two adjacent pattern lines (Fig. 16; wherein figure shows one end of horizontal line connected to a vertical line), and the other end of the connecting pattern (1604; Fig. 16; wherein figure shows a horizontal element connected to the first line of each adjacent pattern; 304; Fig. 3) is connected to the first line of the other one of the two adjacent pattern lines (Fig. 16; wherein figure shows one other end of horizontal line connected to a different vertical line).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa in view of Song’s touch panel by applying intersecting portions, as taught by Dunphy, so to use a touch panel with intersecting portions for providing an improved an input device having a plurality of low-visibility sensor electrodes for sensing an input object relative to a sensing region of the input device (Paragraph [0004]).

Claim 4, Kurasawa (Fig. 1-52) discloses wherein:  

4the dummy pattern (TDD; Fig. 23) is electrically separated (Paragraph [0173]) from the two adjacent pattern lines (B21, B12, Ua, and Ub; Fig. 23) in the ssensing line (B21 and B12; Fig. 23).  

1Claim 5, Song (Fig. 4-6b) discloses wherein a minimum distance (Fig. 5; wherein figure shows at a connection point) between two 2first lines (Fig. 4; see figure 4 above) is 10 µm or less (Paragraph [0035]; wherein discloses at least less than 10 µm).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by applying a structural arrangement, as taught by Song, so to use a touch panel with a structural arrangement for providing a touch panel incorporated with the mesh structure of the sensing pattern will have a higher touch sensitivity and a faster response speed, to thereby improve the user experience (Paragraph [0011]).

1Claim 6, Song (Fig. 4-6b) discloses wherein two first lines (Fig. 4; see figure 4 above with respect to first lines) contact the 2connecting pattern (Fig. 4 and 5).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by applying a structural arrangement, as taught by Song, so to use a touch panel with a structural arrangement for providing a touch panel incorporated with the mesh structure 

1Claim 7, Song (Fig. 4-6b) discloses wherein the connecting pattern (243; Fig. 4 and 5) connecting 2the two first lines (Fig. 5; wherein figure shows connections between the first lines shown above in figure 4) comprises a plurality of connecting patterns (Fig. 4; wherein figure shows a plurality of connecting patterns).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by applying a structural arrangement, as taught by Song, so to use a touch panel with a structural arrangement for providing a touch panel incorporated with the mesh structure of the sensing pattern will have a higher touch sensitivity and a faster response speed, to thereby improve the user experience (Paragraph [0011]).

1Claim 8, Song (Fig. 4-6b) discloses wherein the plurality of connecting patterns (243; Fig. 4 and 5) 2are spaced apart periodically (Fig. 4; wherein figure clearly shows a plurality of connection patterns periodically spaced apart).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by applying a structural arrangement, as taught by Song, so to use a touch panel with a structural arrangement for providing a touch panel incorporated with the mesh structure of the sensing pattern will have a higher touch sensitivity and a faster response speed, to thereby improve the user experience (Paragraph [0011]).

1Claim 9, Song (Fig. 4-6b) discloses wherein the connecting pattern (Fig. 5) extends in a direction different from a direction in which the two first lines extend (Fig. 5; wherein horizontal parts of connection pattern are different than the vertical first lines of the connection pattern).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by applying a structural arrangement, as taught by Song, so to use a touch panel with a structural arrangement for providing a touch panel incorporated with the mesh structure of the sensing pattern will have a higher touch sensitivity and a faster response speed, to thereby improve the user experience (Paragraph [0011]).

16	Claim 10, Song (Fig. 4-6b) discloses wherein each of the two adjacent pattern lines (Fig. 4; see figure 4 above) in the sensing cell (22; Fig. 4) further includes a fifth line extending (Fig. 4; See figure 4 below) from the first line (Fig. 4; see figure 4 above) in an opposite 3direction to the second line (Fig. 4; below; wherein figure shows fifth lines extending in opposite diagonal direction as compared with second lines of pattern lines).  

    PNG
    media_image3.png
    515
    607
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by applying a structural arrangement, as taught by Song, so to use a touch panel with a structural arrangement for providing a touch panel incorporated with the mesh structure of the sensing pattern will have a higher touch sensitivity and a faster response speed, to thereby improve the user experience (Paragraph [0011]).

1Claim 11, Song (Fig. 4-6b) discloses wherein an arrangement of the first line (Fig. 4; See figure 4 above with respect to first line), 2the second line (Fig. 4; See figure 4 above with respect to second line), and the fifth line (Fig. 4; See figure 4 above with respect to fifth line) in each of the two adjacent pattern lines (Fig. 4; See figure 4 above with respect to pattern lines) of the sensing cell (22; Fig. 4) is 3repeated a plurality of times (Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by 

1Claim 12, Dunphy (Fig. 1-21) discloses wherein first lines (Fig. 16; wherein figure shows vertical line portions connected to the horizontal line portions; wherein similar to Applicant’s figure 7) that are repeated a 2plurality of times (304; Fig. 3; wherein figure shows intersections is repeated a plurality of times) in the two adjacent pattern lines (210; Fig. 16) in the sensing cell (204; Fig. 2 and 4) include a portion in contact 3with the connecting pattern (Fig. 16; wherein figure shows vertical line portions connected to the horizontal line portions), and a remaining portion not in contact (1608; Fig. 16; wherein figure shows portion of vertical line adjacent to area 1608 which is not in contact with horizontal lines) with the connecting pattern (1604; Fig. 16).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa in view of Song’s touch panel by applying intersecting portions, as taught by Dunphy, so to use a touch panel with intersecting portions for providing an improved an input device having a plurality of low-visibility sensor electrodes for sensing an input object relative to a sensing region of the input device (Paragraph [0004]).

1Claim 14, Kurasawa (Fig. 1-52) discloses wherein the plurality of pattern lines (ML1 and ML2; Fig. 24; Paragraph [0192]; wherein ML1 and ML2 are comprised of 

1Claim 15, Kurasawa (Fig. 1-52) discloses wherein the connecting pattern (Uf; Fig. 23) has a bar 2shape (Fig. 23; wherein figure shows a bar shaped wire segment connecting the zig-zag pattern lines).  

Claim 13 is are rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa et al (US 2015/0170610 A1) in view of Song et al (US 2016/0313827 A1) and Dunphy et al (US 2014/0225839 A1) as applied to claim 1 above, and further in view of Yim et al (US 2014/0041999 A1).

1Claim 13, Kurasawa in view of Song and Dunphy discloses the touch panel according to claim 1.
Kurasawa in view of Song and Dunphy does not expressly disclose wherein each of the plurality of pattern 2lines in the sensing cell is divided into two regions by a cutting section.  
Yim (Fig. 5) discloses wherein each of the plurality of pattern 2lines (Fig. 5; wherein figure shows a mesh electrode) in the sensing cell (410 and 420; Fig. 5) is divided into two regions by a cutting section (401; Fig. 5).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa in view of Song and Dunphy’s touch panel by applying a cutout portion, as taught by Yim, so to use a touch .

Response to Arguments
Applicant's arguments with respect to claims 1 and 4-15 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Kurasawa et al (US 2015/0170610 A1), Song et al (US 2016/0313827 A1), Dunphy et al (US 2014/0225839 A1), and Yim et al (US 2014/0041999 A1). have been used for new ground rejection.
Claim 1 is rejected in view of newly discovered reference(s) to Dunphy et al (US 2014/0225839 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        05/14/2021